Citation Nr: 1735890	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disability to include as secondary to a service connected lower back disability and bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Pittsburgh Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the St. Petersburg, Florida RO.

In August 18, 2016 the Veteran presented sworn testimony during a Travel Board hearing, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has not been associated with the Veteran's claims file; however, given the full grant of benefits sought, the Board finds that the omission is harmless.


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, his bilateral hip disability was at least as likely as not caused by his service connected lower back and bilateral knee disability.


CONCLUSION OF LAW

The criteria for service connection on a secondary basis for a bilateral hip disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Since the Board is granting the Veteran's appeal for service connection for a bilateral hip disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that his bilateral hip disability was caused by his service connected back and bilateral knee disability.  The Board upon review finds that the evidence supports the Veteran's position and that service connection for a bilateral hip disability is warranted.

At the onset the Board notes that there is no dispute that the Veteran has a bilateral hip disability as diagnosed in as osteoarthritis of the hips in 2008 which led to a bilateral hip replacement in 2012.  Likewise there is no dispute that the Veteran is service connected for a bilateral knee and back disability.  The only remaining issue and the sole dispute is whether the Veteran's service connected back and knee disability at least as likely as not caused his bilateral knee disability.   

In support of the Veteran's position, in August 2016, he submitted a medical opinion from Dr. T. L. B. wherein the doctor opined that the micro trauma and stress over the years and decades lead to his osteoarthritis from which military service cannot be excluded.  The Veteran also provided a statement from a Chief D.K., Fire and Emergency Services, who worked with the Veteran from late 2001 to February 2003.  Chief D.K. wrote that he witnessed the Veteran having difficulty with his hips, expressing constant pain with his hip, and an inability to climb steps due to his hips.  The Board notes that the Chief D.K. is competent to report what he witnessed and his statement are deemed credible by the Board as they are corroborated by the Dr. L.T.B medical opinion. 

Also in support of the Veteran's claim is an October 2012 VA examination which found that the Veteran's hip disability was related to a right knee injury and not related to his service.  However, this examination did not consider service connection on a secondary basis.  Moreover, the VA examiner in October 2012 provided a rationale for the connection between the Veteran's knee injury and his hip disability which can now be interpreted as beneficial to the Veteran's claim.  The October 2012 VA examiner reasoned that "[k]nee impact injur[ies] can result in hip injury by transmitting enough energy to the ipsilateral proximal femur and hip- that can result in ostearthritis.  The contralateral lower extremity (left in this case) tries to brace the fall for balance.  This results in impact injury to the opposite lower extremity and transmissions of high energy up the opposite femur to the hips resulting in osteoarthritis of his hip joint."  This rationale is interpreted by the Board to support the Veteran's contentions as the April 2016 VA examiner noted that he had a documented impact injury [contusion] to his left knee in service.  In terms of weighing against the Veteran's position, this opinion provides minimal probative evidence; however, the Board finds the reasoning in the opinion probative taken as a whole with other evidence which supports the Veteran's contention for secondary service connection.

Weighing against the Veteran's claim is an April 2015 VA examination which found that there is no medical literature that supports a cause and effect relationship between a knee or spine injury and a joint injury.  However, this rationale is undermined by the medical opinion provided by the October 2012 VA examiner.  Thus, the Board finds that his opinion is of limited probative value. 

Considering the foregoing, the Board finds that the two VA examiners conclusion are both of limited probative value.  However, the underlying rationale from the October 2012 that a knee injury can lead to a bilateral hip disability coupled with the opinion provided by the Veteran and corroborated by statement from witnesses of the Veteran's symptoms following service are enough to place the issue in equipoise.  Now in equipoise, the Board finds that the provision of 38 U.S.C.A. § 5107(b) are triggered and the benefit is provided the benefit of the doubt.  Therefore all the elements of service connection on a secondary basis have been met and service connection for a bilateral hip disability is warranted.




ORDER

Entitlement to service connection for a bilateral hip disability is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


